DETAILED ACTION
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7, drawn to a method for facilitating prenatal diagnosis of a genetic disorder from a maternal sample associated with a pregnant woman, the method comprising: adding, to the maternal sample, a set of quality control template (QCT) molecules associated with the genetic disorder, the set of QCT molecules comprising: target-associated regions with sequence similarity to a target sequence region of endogenous target molecules, and variation regions with sequence dissimilarity to a sequence region of the endogenous target molecules; generating a co-amplified mixture based on co-amplifying the set of QCT molecules and nucleic acid molecules comprising the target sequence region; sequencing the co-amplified mixture; computationally determining a unique number of the set of QCT molecules, based on a number of the variation regions that are distinct and detected from QCT molecule sequence reads from the sequencing, wherein the QCT molecule sequence reads correspond to the set of QCT molecules; calculating the average QCT sequencing depth based on dividing a number of the QCT molecule sequence reads by the unique number of QCT molecules; determining an absolute count of the endogenous target molecules based on dividing a total read count for the endogenous target molecules by the average QCT sequencing depth; determining an absolute count of endogenous reference molecules based on dividing a total read count for the endogenous reference molecules by the average QCT sequencing depth; and facilitating the prenatal diagnosis of the genetic disorder based on a comparison between the absolute count of endogenous target sequences and the absolute count of endogenous reference sequences, classified in C12Q 1/6869, G16H 50/20 and G16B 20/00.
II.	Claims 8-16, drawn to a method for identifying contamination associated with at least one of sequencing library preparation and high throughput sequencing, the method comprising: generating a set of quality control template (QCT) molecules, each QCT molecule comprising: a target-associated region with sequence similarity to a target sequence region of a biological target, and a variation region with sequence dissimilarity to a sequence region of the biological target; and computationally determining a set of QCT sequence read clusters based on the variation regions of the set of QCT molecules, wherein the set of QCT sequence read clusters comprises QCT molecule sequence reads derived from the high throughput sequencing corresponding to a set of QCT mixtures generated based on the set of QCT molecules and a set of samples comprising the biological target, and wherein the sequencing library preparation comprises co-amplification, of the set of QCT molecules and nucleic acid molecules comprising the biological target, based on the sequence similarity of the target-associated region and the target sequence region of the biological target; and based on the set of QCT sequence read clusters, determining a contamination parameter describing the contamination associated with the at least one of the sequencing library preparation and the high throughput sequencing, classified in G16B 30/00 and G16B 40/30.
III.	Claims 17-30, drawn to a method for characterization associated with at least one of sequencing library preparation and sequencing, the method comprising: generating a set of quality control template (QCT) molecules, each QCT molecule comprising a variation region; computationally determining a set of QCT sequence read clusters based on the variation regions of the set of QCT molecules, wherein the set of QCT sequence read clusters comprises QCT molecule sequence reads derived from the sequencing corresponding to a QCT mixture generated based on the set of QCT molecules and a sample comprising the biological target; and based on the set of QCT sequence read clusters, determining a sequencing-related parameter associated with the at least one of the sequencing library preparation and the sequencing, classified in G16B 30/00 and G16B 40/00.
The inventions are distinct, each from the other because of the following reasons:
2.	Any two of Inventions I-III are directed to related distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, each of Inventions I-III has a materially different design.  Furthermore, the inventions as claimed are mutually exclusive and there is nothing of record to show them to be obvious variants.
3.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species Requirement
4.	If Invention I or II or III is elected above, applicant is further required to make the following species election(s) as applicable to the elected Invention:
For Invention I
Elect a single species regarding the “genetic disorder” by electing one of claims 2-5.
For Invention II
Elect a single species regarding how “determining the contamination parameter” is done by electing claim 10 or 12.
For Invention III
Elect a single species regarding how “determining the sequencing-related parameter” is done by electing one of claims 19, 21 and 29.
For each of the species elections as discussed above, the species are independent or distinct because of their mutually exclusive characteristics.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the species require a different field of search (e.g., employing different search queries);
(b) the prior art applicable to one species would not likely be applicable to another species; and
(c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639